Title: From Benjamin Franklin to William Cullen, 20 December 1766
From: 
To: 


Sir,
[December 20, 1766]
I beg Leave to recommend to your favourable Notice two young Gentlemen the Bearers of this Letter, Messrs. Rush and Potts Sons of my Friends in Philadelphia. They are at Edinburgh to improve themselves in the Study of Physic, and from the Character they bear of Ingenuity, Industry and good Morals, I am persuaded they will improve greatly under your learned Lectures, and do Honour to your medical School. With the highest Esteem, I am Sir, Your most obedient humble Servant
B Franklin
Dr. Cullen
